Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 10, 2014

The Court of Appeals hereby passes the following order:

A15A0622. RANDY SHIELDS v. THE STATE.

      Randy Shields was convicted of rape, aggravated sodomy, aggravated assault,
and false imprisonment. This Court affirmed his convictions. See Shields v. State,
264 Ga. App. 232 (590 SE2d 217) (2003). In May of 2013, Shields filed a “Motion
for New Trial Void Indictment,” which the trial court properly construed as an
extraordinary motion for new trial. The trial court denied the motion, and Shields
filed this direct appeal. We lack jurisdiction.
      An order denying an extraordinary motion for new trial may only be appealed
by discretionary application. See OCGA § 5-6-35 (a) (7). Because Shields is not
entitled to a direct appeal from the order he challenges, this appeal is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            12/10/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.